     Case 2:20-cv-00642-KJM-DMC Document 27 Filed 08/18/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,                                   No. 2:20-CV-0642-KJM-DMC-P
12                       Plaintiff,
13           v.                                            ORDER
14    KEITH GIBSON, et al.,
15                       Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19

20                              I. SUMMARY OF PENDING MOTIONS

21                 Pending before the Court are the following motions filed by plaintiff:

22                 ECF No. 9          “Motion application for an order to show cause why the
                                      press should not be allowed (and or) required to cover court
23                                    proceeding(s) in current litigation by plaintiff under the First
                                      Amendment. . . .”
24
                   ECF No. 18         “Application for permission for electronic filing.”
25
                   ECF No. 20         “Motion for (a) court order for making of agreement
26                                    for arbitration.”
27                 ECF No. 21         “Stipulation and order to elect referral of action to
                                      Voluntary Dispute Resolution Program. . . .”
28
                                                          1
     Case 2:20-cv-00642-KJM-DMC Document 27 Filed 08/18/20 Page 2 of 3

 1                  ECF No. 22      “Motion application for an order to show cause why the
                                    press should not be allowed (and or) required to cover court
 2                                  proceeding(s) in current litigation by plaintiff under the First
                                    Amendment. . . .”
 3
                    ECF No. 23      “Application for permission for electronic filing.”
 4

 5

 6                                            II. DISCUSSION

 7          A.      Requests for Permission for Electronic Filing

 8                  Plaintiff has filed two identical requests to be permitted to use the Court’s

 9   electronic filing system. See ECF Nos. 18 and 23. Under this Court’s local rules, pro se parties

10   are not permitted to utilize electronic filing except with permission of the Court. See E. Dist. Cal.

11   Local Rule 133(b)(2). When permission is sought, the moving party must set out “an explanation

12   of reasons for the exception.” Local Rule 133(b)(3). Here, plaintiff’s motions do not set forth

13   any reasons why he requires access to electronic filing or why paper filing is inadequate. Because

14   plaintiff has failed to make the showing required under the local rules, the motions for permission

15   to utilize the Court’s electronic filing system will be denied.

16          B.      Filings Related to Dispute Resolution

17                  Plaintiff has filed a motion apparently seeking an order that this matter be referred

18   to arbitration. See ECF No. 20. Plaintiff has also filed a “stipulation” for referral to the Court’s

19   Voluntary Dispute Resolution Program. See ECF No. 21. It appears that plaintiff desires to

20   engage in alternative dispute resolution. Plaintiff’s requests, however, are premature in that the

21   Court has not yet determined that service of this action is appropriate on any defendants, no

22   defendants have appeared, and no defendants have agreed to participate in alternative dispute

23   resolution. Plaintiff’s motions will, therefore, be denied.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        2
     Case 2:20-cv-00642-KJM-DMC Document 27 Filed 08/18/20 Page 3 of 3

 1          C.      Motions Related to the Press

 2                  Plaintiff has filed two identical motions related to press access for coverage of this

 3   litigation. See ECF Nos. 9 and 22. Plaintiff states:

 4                          Wherefore, Plaintiff urgently request that requested press and
                    general new(s) media be allowed to cover current cases in litigation in this
 5                  court in the interest of justice and a mean(s) of public opinion.”
 6                  ECF No. 9, pg. 2.
 7   The “requested press” are the Sacramento Bee, the San Francisco Chronicle, and the Los Angeles

 8   Times. Id. Because the press is not precluded from reporting on cases pending in this Court,

 9   plaintiff’s motions will be denied as unnecessary insofar as the relate to the press.

10                  Plaintiff’s motion at ECF No. 9 contains an additional request for relief.

11   Specifically, plaintiff seeks an order directing the Attorney General of the State of California to

12   show cause why “monetary sanctions” should not be imposed based on his continued involuntary

13   medication. See ECF No. 9, pgs. 4-6. Because plaintiff has requested money damages as a form

14   of relief in his complaint, this separate request will be denied as unnecessary.

15

16                                            III. CONCLUSION

17                  Accordingly, IT IS HEREBY ORDERED that:

18                  1.        Plaintiff’s requests to utilize the Court’s electronic filing system, ECF Nos.

19   18 and 23, are denied;

20                  2.        Plaintiff’s motions related to alternative dispute resolution, ECF Nos. 20
21   and 21, are denied; and

22                  3.        Plaintiff’s motions related to the press, ECF Nos. 9 and 22, are denied.

23

24

25   Dated: August 17, 2020
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         3
